UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1311101 (State or other jurisdictionincorporation or organization) (I.R.S. Employer Identification No.) 3101 McKelvey Road, St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(314) 291-5110 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesX_No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filer Accelerated Filer X Non-accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date:As of August 9, 2011, 34,368,192 shares of Common Stock, $.01 par value, were outstanding. ZOLTEK COMPANIES, INC. INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – June 30, 2011 and September 30, 2010 Condensed Consolidated Statements of Operations – Three Months and Nine Months Ended June 30, 2011 and 2010 Condensed Consolidated Statement of Changes in Shareholders’ Equity – Nine Months Ended June 30, Condensed Consolidated Statements of Cash Flows –Nine Months Ended June 30, 2011 and 2010 Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II.OTHER INFORMATION Item 1.Legal Proceedings Item 6.Exhibits SIGNATURES EXHIBIT INDEX 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ZOLTEK COMPANIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) (Unaudited) June 30, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $88 and $178 Inventories, net VAT receivable Other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Credit Facilities $ $ - Note payable - Trade accounts payable Accrued expenses and other liabilities Construction payables Total current liabilities Hungarian grant, long-term Deferred tax liabilties Liabilities carried at fair value Total liabilities Commitments and contingencies (See Note 8) Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,368,192 shares issued and outstanding at June 30, 2011 and 34,389,442 at September 30, 2010 Additional paid-in capital Accumulated other comprehensive loss Accumulated deficit Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three months ended June 30, Nine months ended June 30, Net sales $ Cost of sales, excluding available unused capacity costs Available unused capacity costs Gross profit Application and development costs Selling, general and administrative expenses Operating loss ) Other (expense) income: Interest expense, net, including amortization of financingfees and debt discount ) Loss on foreign currency transactions ) Other (expense) income, net ) ) ) Gain on liabilities carried at fair value Loss from operations before income taxes ) Income tax expense (benefit) 16 ) Net loss ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements 4 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Amounts in thousands) (Unaudited) Total Shareholders’ Equity Common Stock Additional Paid-In Capital Accumulated Other Comprehensive (Loss) Income Accumulated Deficit Balance, September 30, 2010 $ ) $ ) Net loss ) - - ) Foreign currency translation adjustment - - - Comprehensive income $ Cash settlement of stock options ) - ) - - Difference between compensation expense and change in liability for restricted stock awards - - - Stock option expense - - - Balance, June 30, 2011 $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 ZOLTEK COMPANIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation Amortization of financing fees and debt discount - Deferred tax expense (benefit) 23 ) Gain on liabilities carried at fair value ) ) Foreign currency transaction loss Stock compensation expense Loss on disposal of assets Changes in assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in inventories ) Increase in other current assets and other assets ) ) Increase (decrease) in trade accounts payable ) Increase in accrued expenses and other liabilities Net cash provided by (used in) operations ) Cash flows from investing activities: Purchases of property and equipment ) ) Increase (decrease) in construction payables ) Proceeds from sale of fixed assets 24 83 Proceeds received from Hungarian grant 22 Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of convertible debt - ) Borrowing (repayment) of notes payable and credit lines ) Cash settlement of restricted shares ) ) Cash settlement of stock options ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 ZOLTEK COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.ORGANIZATION AND BASIS OF PRESENTATION Zoltek Companies, Inc. is a holding company, which operates through wholly-owned subsidiaries, Zoltek Corporation, Zoltek Properties, Inc., Zoltek Zrt., Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV, Engineering Technology Corporation (“Entec Composite Machines”), and Zoltek Automotive, LLC. Zoltek Corporation develops, manufactures and markets carbon fibers and technical fibers in the United States. Carbon fibers are a low-cost but high performance reinforcement for composites used as the primary building material in everyday commercial products. Zoltek Zrt. is a Hungarian subsidiary that manufactures and markets carbon fibers and technical fibers and manufactures precursor raw material used in production of carbon fibers. Zoltek de Mexico SA de CV and Zoltek de Occidente SA de CV are Mexican subsidiaries that manufacture carbon fiber and precursor raw material used in production of carbon fibers. Entec Composite Machines manufactures and markets filament winding and pultrusion equipment used in the production of large volume composite parts. The Company’s primary sales markets are in Europe and the United States; however, the Company has an increasing presence in Asia. Unless the context otherwise indicates, references to the “Company” and “Zoltek” are to Zoltek Companies, Inc. and its subsidiaries. The consolidated financial statements of the Company include the operations of its wholly-owned subsidiaries. All intercompany transactions and balances have been eliminated in consolidation. Basis of Presentation The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010, which includes consolidated financial statements and notes thereto. In the opinion of management, all normal recurring adjustments and estimates considered necessary have been included. The results of operations of any interim period are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim condensed consolidated financial statements include the accounts and transactions of the Company and its wholly-owned subsidiaries. Adjustments resulting from the currency translation of financial statements of the Company’s foreign subsidiaries are reflected as “Accumulated other comprehensive loss” within shareholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations as “Other income (expense).” All significant inter-company transactions and balances have been eliminated in consolidation. Certain prior year amounts have been reclassified to conform to the current year presentation. Adoption of New Accounting Standards See Note 11 of the Notes to Condensed Consolidated Financial Statements. 7 2. INVENTORIES Inventories, net of reserves, consist of the following (in thousands): June 30, September 30, Raw materials $ $ Work-in-process Finished goods Consigned inventory Supplies and other $ $ Inventories are valued at the lower of cost or market and are removed from inventory under the first-in-first-out method (“FIFO”). Cost of inventory includes material, labor and overhead. The Company recorded inventory valuation reserves of $0.3 million and $0.9 million as of June 30, 2011 and September 30, 2010, respectively, to reduce the carrying value of inventories to a net realizable value. If future demand or market conditions are less favorable than the Company’s projections, additional inventory write-downs may be required and would be reflected in cost of sales on the Company’s statement of operations in the period in which the determination is made. 3. SEGMENT INFORMATION The Company’s strategic business units are based on product lines and have been grouped into three reportable segments: carbon fibers, technical fibers and corporate/other products. The carbon fibers segment manufactures commercial carbon fibers used as reinforcement material in composites. The technical fibers segment manufactures oxidized acrylic fibers and specialty carbon fibers used to manufacture aircraft brake pads and for heat/fire barrier applications. These two segments also facilitate development of product and process applications to increase the demand for carbon fibers and technical fibers. The carbon fibers and technical fibers segments’ production facilities are located geographically in the United States, Hungary and Mexico. The remaining business represented in the corporate/other products segment relates to water treatment and electrical services provided by the Hungarian operations and costs associated with the corporate headquarters. Management evaluates the performance of its operating segments on the basis of operating income (loss) contribution. The following tables present financial information on the Company’s operating segments for the three and nine months ended June 30, 2011 and 2010 (in thousands): Three months ended June 30, 2011 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales, excluding available unused capacity costs Available unused capacity costs - Gross profit 90 Operating income (loss) 1,350 728 (3,327 ) (1,249 ) Depreciation 4,061 365 135 4,561 Capital expenditures 2,097 78 177 2,352 8 Three months ended June 30, 2010 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales, excluding available unused capacity costs Available unused capacity costs - Gross profit Operating income (loss) ) ) Depreciation Capital expenditures 16 - Nine months ended June 30, 2011 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales, excluding available unused capacity costs Available unused capacity costs - Gross profit Operating income (loss) ) ) Depreciation Capital expenditures Nine months ended June 30, 2010 Carbon Fibers Technical Fibers Corporate/ Other Total Net sales $ Cost of sales, excluding available unused capacity costs Available unused capacity costs - Gross profit Operating income (loss) ) ) Depreciation Capital expenditures Total Assets Carbon Fibers Technical Fibers Corporate/ Other Total June 30, 2011 $ September 30. 2010 4.FINANCING AND DEBT Credit Facilities U.S. Operations -The Company’s U.S. subsidiary has a credit facility with a U.S. bank, the term of which expires January 1, 2012. There were $5.1 million in borrowings as of June 30, 2011, with $4.9 million of availability.There are no financial covenants associated with this facility. Hungarian Operations - The Company's Hungarian subsidiary has a credit facility with a Hungarian bank, which now expires on August 30, 2011. Based on our existing relationships with our lenders and our current financial condition, we believe that we will be able to extend these credit facilities beyond their current expiration dates or, if necessary, replace these facilities. The overdraft facility has a total commitment of the lesser of 1.9 billion Hungarian Forint (“HUF”) ($10.3 million as of June 30, 2011) or a borrowing base ($6.8 million as of June 30, 2011). There were no borrowings under this credit facility at June 30, 2011. There are no financial covenants associated with this facility. 9 Hungarian Grant The Hungarian government has pledged a grant of 2.9billion HUF to Zoltek’s Hungarian subsidiary, which translated at the June 30, 2011 exchange rate, is approximately $15.8 million. The grant is intended to provide a portion of the capital resources to modernize the subsidiary’s facility, establish a research and development center, and support buildup of manufacturing capacity of carbon fibers. As of June 30, 2011, Zoltek’s Hungarian subsidiary has received approximately 2.6 billion HUF in grant funding. These funds have been recorded as a liability on the Company’s consolidated balance sheet. The liability is being amortized over the life of the assets procured by the grant funds, offsetting the depreciation expense from the assets into which the proceeds of the grant are invested. The Company has presented bank guarantees amounting to 120% of the amount of the grant as received. The Hungarian subsidiary may be required to pay back all or a portion of the grant if, among other things, the Hungarian subsidiary:fails to obtain revenue targets; fails to employ an average annual staff of 1,200 employees; fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes an untrue statement or supplies false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. These targets must be achieved during a five-year measurement period from October 2012 to October 2017. Although there can be no assurance, the Company anticipates it will comply with the requirements of the grant agreement. Long-term Debt As of September 30, 2010, the Company had a note payable outstanding with interest at 4.1% variable with Libor, payable in monthly installments of interest and principal to maturity in January 2011 of $1.0 million. During December 2010, the Company paid off the remaining balance of the note payable and had no long-term debt outstanding at June 30, 2011. 5. FAIR VALUE MEASUREMENT OF INSTRUMENTS Zoltek adopted ASC 820 on October 1, 2008. ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The fair value hierarchy for disclosure of fair vale measurements under ASC 820 is as follows: Level 1 – Valuations based on quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The Company adopted ASC 815-40 on October 1, 2009. In connection with the adoption, the Company determined that its outstanding warrants as of the adoption date, which include warrants issued in May 2006, July 2006, October 2006 and December 2006, are not indexed to the Company’s own stock. Accordingly, these warrants should be treated as a fair value liability, which requires separate accounting pursuant to ASC 815-40. The fair value of the warrants was reclassified from equity to a fair value liability on October 1, 2009. The Company used a Black-Scholes pricing model to determine the fair value of the warrants. Fair values under the Black-Scholes model are partially based on the expected remaining life of the warrants, which is an unobservable input. Therefore, we have deemed the fair value liability associated with the outstanding warrants to have Level 3 inputs. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. 10 The fair value of the warrants is determined using the Black-Scholes option-pricing model with the following weighted average assumption as of June 30, 2011: July 2006 October 2006 December 2006 Warrants issued 34,370 shares 102,835 shares 827,789 shares Expiration of warrants July 2011 October 2011 December 2012 Per share exercise price of warrants $ $ $ Expected remaining life of warrants (in years) Risk-free interest rate % % % Stock volatility % % % Dividend yield % % % A fair value liability of $3.1 million was established as of October 1, 2009. The adoption of ASC 815-40 also resulted in a cumulative adjustment to accumulated deficit of $12.6 million and a cumulative adjustment to additional paid-in capital of $15.6 million.The warrants are remeasured and adjusted to fair value at the end of each reporting period. If the warrants are not exercised, the fair value liability will continue to be remeasured each quarter over the remaining contractual life of the warrants. At June 30, 2011, the Company remeasured the outstanding warrant liability and recorded a fair value of $0.7 million. As a result of the remeasurement, the Company recorded a change in fair value associated with these warrants as a gain totaling $1.1 million and $0.6 million for the three and nine months ended June 30, 2011, respectively. Beginning in the quarter ended June 30, 2010, the Company determined that liability classification of its restricted shares was appropriate based on the recent trend of settling restricted shares in cash. The unamortized fair value of the restricted shares was reclassified from equity to a liability carried at fair value on April 1, 2010. The fair value of the restricted shares is determined using the current market price for the shares and an estimated forfeiture rate, an unobservable input. Although the market price of the shares is based on quoted market prices in an active market, the forfeiture rate is considered to be a significant input and therefore we have deemed the liability associated with the restricted shares to be Level 3. The fair value of warrants and restricted shares outstanding as of June 30, 2011 was as follows (amounts in thousands, except share and per share amounts): Shares Fair Value Measurements at June 30, 2011 Description Fair Value Per Share Issuable Upon Exercise June 30, 2011 Level 1 Level 2 Level 3 Warrants Date of Issuance July 2006 - October 2006 2 - - 2 December 2006 - - Restricted Shares - - Total $ $
